DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-4 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (CN206734037U, hereinafter “Wang”).
Regarding claim 1, Wang discloses a deflector device (Fig. 1) for a sunroof device, said deflector device comprising:  arms (12; Fig. 3) respectively provided at edge portions on both sides in a vehicle width direction of an opening in a vehicle roof, and a deflector main body (11; Fig. 4) which is pivoted vertically by means of said arms, wherein the deflector main body comprises:  a holding member (1/11; Fig. 8) having a straight portion (see Figure A below) extending along a front edge of the opening in the roof, and a corner portion (see Figure A below) which curves backwards towards the arms from said straight portion; a fabric support (2 and 8; Fig. 6) which extends along the straight portion and the corner portion of the holding member while also being held inside the holding member; and a flow adjustment member (3; Fig. 6) which is fixed to the fabric support (shown on Fig. 6), a hook portion (53 at Fig. 17) folded downwards is formed on an upper portion of the fabric support, a corner-side recess 
Regarding claim 2, Wang discloses the deflector device as claim in claim 1, wherein the straight portion is formed with: a straight-side recess (13; Fig. 16) which receives the hook portion (8; Fig. 16) and is formed as a concavity in which a cross sectional shape perpendicular to the direction of the extension of the straight portion is open on a lower side (Fig. 16 shows the opening on the lower side); and a catch portion (131; Fig. 16) which protrudes from an inside surface of the straight-side recess and is abutted by a tip end (81; Fig. 16) of the hook portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN206734037U, hereinafter “Wang”).
Regarding claim 3
In claim 3, Wang teaches wherein the holding member, a gap between the pair of inside surfaces of the corner-side recess is larger than a gap between the pair of inside surfaces of the straight-side recess.  
In this case for claim 3, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the deflector device in Wang from a larger gap to a smaller gap between the pair of inside surfaces of the straight-side recess to fit the design and build constraints at that point in time.  Known work in the field of endeavor may prompt variations of dimension for use in either the same field or a different one based on design incentives.  In this case, the gap in straight-side section required a smaller dimension of the inside surfaces than the corner-side recess. (MPEP 2143, and Figs. 16-17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liu Lu (CN203172404U).
Regarding claim 4, Wang discloses the deflector device as claimed in claim 1.  However, Wang is silent to wherein the hook portion comprises two thin plate portions which are folded back in such a way as to be adjacent in a thickness direction of the flow adjustment member, and of the two thin plate portions, the thickness of the outside thin plate portion is smaller than the thickness of the inside thin plate portion.
In claim 4
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the deflector device of Wang by adding the two thin plate portions as taught by Liu Lu.  Doing so, allows for assurance that the hook portion is robust in being held in tightly to the lifting arm (Paragraphs 45-46).  Also, the thickness of the plates are considered as known work in the field of endeavor prompting variations of dimension for use in either the same field or a different one based on design incentives (MPEP 2143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawada et al. (US20130249255) teaches a deflector apparatus for a vehicle.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.E.H./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612